DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, it is noted that applicant states that support for claim 20 is found in paragraph [0057]. The Examiner respectfully disagrees and notes that this paragraph does not state that the brake is part of the screening system or rotary encoder.  As explained below, the brake, as best understood, is not part of these elements, and therefore raises issues under 112.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both the measuring direction and a physical element as seen in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 10,
The phrase “the first magnetically conducting deflection element extends in the circumferential direction at least partially around the plurality of permanent magnets” on lines 3-5 lacks proper written description.  In paragraph [0053] of the published application, applicant explains that “In FIG. 1 a plurality of permanent magnets 28 having different magnetic polarities is shown which are arranged in a circumferential direction at an identical radius with an 
As to Claim 12,
The phrase “the third and fourth magnetically conducting deflection elements are dimensioned at least as large as a base area of the magnetic sensor, and wherein the fourth magnetically conducting deflection element is connected to the third magnetically conducting deflection element” on lines 1-5 lacks proper written description and introduces new matter.  Original claim 3 referenced how the second magnetically conducting element extended parallel with the shaft, which is consistent with element 74-2.  However, claim 1 now requires that the second magnetically conducting element “extends radially outwardly from the first magnetically conducting deflection element.”  As such, while applicant designates and describes first through 
As to Claim 20,
The phrase “The screening system of claim 1 in combination with the rotary encoder system having an electromagnetically operated brake that generates the ambient magnetic noise field. “ on lines 1-3 introduces new matter.  The Examiner acknowledges that the original disclosure shows a brake (20).  However, as seen in Figures 1C,4 and explained in paragraph [0028] of the published application, the brake is a separate element from the rotary-encoder system and from the screening system.  Neither the screening system or encoder system have the above brake, and instead they are used in conjunction with the brake.  As such, the above phrase introduces new matter.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 14, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 7,
The phrase “the first, second, third and fourth magnetically conducting deflection elements” on lines 1-2 is indefinite.  A third element has not been previously recited, and as such, it is unclear what element applicant is referencing.  Note that the only previous recitation for the third element comes in claim 3, but claim 7 does not depend on claim 3.
As to Claim 12,
The phrase “the third and fourth magnetically conducting deflection elements are dimensioned at least as large as a base area of the magnetic sensor, and wherein the fourth magnetically conducting deflection element is connected to the third magnetically conducting deflection element” on lines 1-5 is indefinite.  A third element has not been previously recited, and as such, it is unclear what element applicant is referencing.  Note that the only previous recitation for the third element comes in claim 3, but claim 7 does not depend on claim 3.
As to Claim 16,
The phrase “wherein the first and second magnetically conducting deflection elements are formed and dimensioned such that, the placing of the first and second magnetically 
As to Claim 19,
The phrase “the first magnetically conducting deflection element” on lines 17-18, 19, and 20-21 is indefinite.  Applicant previously recites a first magnetically conducting deflector, but not a deflection element.  As such, it is unclear what applicant is referencing with the above 
As to Claim 20,
The phrase “The screening system of claim 1 in combination with the rotary encoder system having an electromagnetically operated brake that generates the ambient magnetic noise field. “ on lines 1-3 is indefinite.  Applicant has already recited a machine on line 2 of claim 1, and as best understood, the brake recited above is part of the machine (see paragraph [0028] of the published application).  The difference and relationship between the machine of claim 1 and the brake of claim 20 is therefore unclear because these elements are being distinctly recited from each other but where, as best understood, they are not distinct as the brake is part of the machine.
As to Claim 14,
This claim stands rejected for incorporating and reciting the above rejected subject matter of claim 16 and therefore stands rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 20,
The phrase “The screening system of claim 1 in combination with the rotary encoder system having an electromagnetically operated brake that generates the ambient magnetic noise field. “ on lines 1-3 fails to further limit claim 1.  It is not clear from the above claim language what applicant intends to have the brake, but claim 1, and thus claim 20, are directed towards what the screening system include.  While applicant recites structural features for the rotary encoder system in claim 1 that are required as they are recited in the body of the claim, claim 20 must further limit the screening system.  However, in light of the disclosure, the screening system does not include the brake.  Applicant explains in paragraph [0061] that “The screening system 72 comprises one or more deflection elements 74.”   In paragraph [0080], applicant explains “The screening system 72 of FIGS. 10 and 11 in turn comprises the axial first deflection element 74-1, exemplarily two axial second deflection elements 74-2, the third disk-shaped radial deflection element 74-3, as well as the plate-shaped radial fourth deflection element 74-4.”  As such, applicant did not originally contemplate the machine accessory itself (brake) to be part of the screening system.  As such, the above phrase must reasonably mean that applicant intends the rotary encoder to include the brake, but a further limitation of the rotary encoder would not further limit the screening system of claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-6, 8, 9, 11, 13, 15, and 21 are allowed.
s 16 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7, 10, 12, 14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of the magnetic sensor is mounted relative to the machine shaft, in a rotational plane of the plurality of permanent magnets and radially directly opposite to the plurality of magnets, the first magnetically conducting deflection element longitudinally extends parallel to the machine shaft and is arranged radially between the machine shaft and the plurality of magnets, the second magnetically conducting deflection element extends radially outwardly from the first magnetically conducting deflection element, and the first and second magnetically conducting deflection elements are stationary and fixed in position relative to the plurality of permanent magnets and relative to the magnetic sensor. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 16,
The primary reason for the allowance of claim 16 is the inclusion of the magnetic sensor is positioned in a rotational plane of the plurality of permanent magnets and radially directly opposite to the plurality of magnets, the first magnetically conducting deflection element 
As to Claim 19,
The primary reason for the allowance of claim 19 is the inclusion of the magnetic sensor is mounted relative to the machine shaft, in a rotational plane of the plurality of permanent magnets and radially directly opposite to the plurality of magnets, the first magnetically conducting deflector extends in a longitudinal direction parallel to the machine shaft and is arranged radially between the machine shaft and the plurality of magnets and is spaced apart from the machine shaft and the pole wheel, the second magnetically conducting deflector extends radially outwardly from the first magnetically conducting deflection element, and the first and second magnetically conducting deflectors are stationary relative to the plurality of permanent magnets and stationary relative to the magnetic sensor. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER

Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858